Citation Nr: 1223359	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant in this case, served on active duty from May 1987 to September 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the case for further development in December 2011.  The case is once again before the Board for review.


FINDINGS OF FACT

1.  A psychiatric disorder was not "noted" at service entrance.   

2.  The Veteran was treated for alcohol abuse and a personality disorder in service; an acquired psychiatric disorder was not diagnosed in service.  

3.  Psychiatric symptoms reported by the Veteran within one year of his separation from service are not related to an acquired psychiatric disorder, and are related to alcohol abuse and personality disorder.

4.  No nexus has been established between a currently diagnosed acquired psychiatric disorder and service.

5.  The Veteran did not engage in combat with the enemy during service and his claimed stressor is not related to a fear of hostile military or terrorist activity. 

6.  An in-service stressor sufficient to cause PTSD has not been verified. 

7.  The Veteran does not have a qualifying DSM-IV diagnosis of PTSD related to any claimed in-service stressor.  

 
CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, major depressive disorder, and schizoaffective disorder, was not incurred in or aggravated by service, nor may psychoses, be presumed to have been so incurred.  38 U.S.C.A. §§ 105, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 4.9 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In a timely July 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, private treatment records, VA treatment records, the Veteran's statements, and Social Security Administration (SSA) medical records.  Pursuant to a December 2011 Board remand, in a December 2011 notice letter, the Appeals Management Center (AMC) requested that the Veteran identify or submit any additional treatment records related to his claim.  In a May 2012 correspondence, the Veteran's representative indicated that they did not have any additional evidence to submit in support of the Veteran's appeal.  

The Board notes that a December 2011 Board remand was returned as undelivered.  The December 2011 Board remand was mailed again to the Veteran's current (last known) address of record in February 2012.  It is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999; see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption.")  The Board remand and VA notices have been mailed to the Veteran's current address of record.  No other forwarding address has been provided by the Veteran.  The Veteran has not provided clear evidence showing that any correspondence has not been received.

The Board remanded the case in December 2011, in part, to afford the Veteran a VA psychiatric examination.  See 38 C.F.R. § 3.159(c)(4).  The Veteran was notified and was scheduled for a February 2012 VA examination.  He failed to report to this examination.  In an April 2012 notice, the AMC informed the Veteran that he failed to report to his scheduled examination and requested the Veteran contact their office and inform them of the reason he missed his examination.  To date, the Veteran has not shown good cause for his failure to report to the scheduled VA examination.  

Based on the foregoing, the Board finds that the agency of original jurisdiction substantially complied with the mandates of the December 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  In light of the Veteran's failure to cooperate, the Board finds that no further action is necessary to meet the requirements of the VCAA.  See 38 C.F.R. § 3.655(2011); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim).  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113 (West 2002).  

Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  

VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381 (Fed. Cir. 2001).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200   (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 
38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.    

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

Where the presumption of soundness attaches (where it was not "noted" at entrance into service), in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service, and there must also be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304(b).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection for an Acquired Psychiatric Disorder

In this case, a psychiatric disorder was not "noted" at service entrance.  An April 1987 enlistment examination shows that a psychiatric clinical evaluation was normal at entrance.  There was no indication of any problems or complaints relating to a psychiatric disorder at the time of service-entrance; therefore, the presumption of soundness, with regard to a psychiatric disorder, at service entrance attached.  See 38 U.S.C.A. § 1111.  

SSA psychiatric evaluations, psychiatric treatment reports from Metroplex Hospital dated in August 1996, and psychiatric treatment reports from Central Counties Center for MHMR Services dated in September 2007, show that the Veteran had a history alcohol dependence, mood symptoms, paranoid delusions, and auditory hallucinations dating back to his childhood.  The Board finds, however, that the evidence is not clear and unmistakable that a psychiatric disorder preexisted service.  In that regard, the Board notes that a history of pre-service existence of a condition is not sufficient to rebut the presumption of soundness.  See 38 C.F.R. 
§ 3.304(b)(1).  A psychiatric disorder is not shown to have been diagnosed or treated prior to service.  There is no clinical evidence of a preexisting psychiatric disorder prior to service.  A psychiatric disorder, including relevant findings or complaints, was not noted at the time of entrance onto active duty.  There is also no medical board or medical opinion tending to show a preservice psychiatric disorder.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As such, the Board finds that the Veteran was in sound condition when he entered service.  Having determined that the Veteran was sound at entrance, the Board must determine if a currently diagnosed acquired psychiatric disorder was incurred in service.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that an acquired psychiatric disorder was not incurred in service.  The Board finds that the Veteran did not exhibit symptoms related to an acquired psychiatric disorder in service; instead, the evidence demonstrates that the Veteran was treated for alcohol dependence and was also diagnosed with a personality disorder in service.  See 38 U.S.C.A. § 105; 38 C.F.R. §§  3.1(m) 3.303(c), 4.9; (personality disorders are not diseases or injuries for disability compensation purposes); VAOPGCPREC 7-99; VAOPGCPREC 2-98 (direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990).

Service treatment records do not reflect any complaints, diagnoses, or treatment related to an acquired psychiatric disorder in service, or at separation from service.  Instead, service treatment records show that the Veteran was admitted to Darnell Army Community Hospital in March 1988 for treatment for alcohol dependence.  The discharge summary shows that the Veteran was referred from the Drug and Alcohol Abuse Program for evaluation of a need for detoxification.  The Veteran had a history of referral to the Alcohol and Drug Abuse Program in November 1987, following an episode where he was intoxicated and abusive to superiors.  The Veteran had a similar episode the weekend prior to his admission.  He had discharge diagnoses of alcohol dependence and personality disorder, not otherwise specified.  A psychiatric evaluation completed by the Chief of Inpatient Psychiatry at the Darnell Army Community Hospital at the time of the Veteran's hospital discharge reflects a diagnosis of alcohol abuse in remission and passive-aggressive personality disorder, not otherwise specified.  The Board notes that there is no evidence of a superimposed injury in service or evidence of permanent worsening of the Veteran's personality disorder in service.  It was recommended that the Veteran be considered for administrative separation from service.  An April 1988 service separation examination noted a psychiatric diagnosis of alcoholism, and noted that the Veteran was hospitalized at the Darnell Army Community Hospital for detoxification for alcohol one month prior.

The Veteran complained of psychiatric symptoms during VA general medical examinations completed shortly after service; however, the Board finds that, because recommended psychiatric evaluations were not completed, it is not clear whether these symptoms were due to an acquired psychiatric disorder or previously diagnosed alcohol dependence and a personality disorder.  

The Veteran was seen for a VA general medical examination in January 1989, within one year of his separation from service.  During a clinical interview, the Veteran reported that, before joining the Army, he did not drink much, but in March 1988, his drinking got out of control.  He was admitted to Darnell Army Hospital, was dried out, and was put on Antibuse.  He reported that he became more nervous, jumpy, and jittery, and that his company joked about him being stressed out.  The Veteran reported that he was drinking more at the time of examination than prior to his discharge.  The Veteran had a provisional diagnosis of nervous disorder, unspecified; however, the VA examiner directed the rating specialist to "see psychiatric diagnosis."  The record shows that the Veteran was referred to a psychiatric specialist for evaluation in conjunction with his VA examination, but he could not make the scheduled appointment. 

The Veteran was scheduled for a second VA general medical examination in April 1989.  He reported symptoms of stomach pain, loss of sleep, talking in his sleep, sleep walking, panic attacks, fear of open places, feeling that people were trying to harm him, depression, night terrors, bad dreams, feeling that people were talking and laughing about him, trembling hands, nervousness, and a history of alcohol abuse.  He maintained that, while in service, his First Sergeant made a vigorous campaign to have him discharged as being unfit for service and that this was finally accomplished at the convenience of the government.  The Veteran had a provisional diagnosis of a personality disorder; however, the rating specialist was again directed by the VA examiner to see the Veteran's psychiatric consultation.  The record shows that the Veteran, again, failed to report to the scheduled VA psychiatric consultation.  

The Veteran complained of psychiatric symptomatology during January 1989 and April 1989 VA examinations.  The Board finds that the Veteran is competent to describe his psychiatric symptomatology, and that he is credible in these reports; however, the Board finds that the reported symptoms are not shown to be related to an acquired psychiatric disorder, and do not show that an acquired psychiatric disorder began in service.  In this regard, the Veteran was diagnosed with alcohol abuse in remission and passive-aggressive personality disorder, not otherwise specified, at the time of his separation in April 1988.  The Board notes that direct service connection may not be established for the diagnosed personality disorder, or for a disability resulting from the Veteran's own drug or alcohol abuse.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§  3.1(m) 3.303(c), 4.9; VAOPGCPREC 7-99; VAOPGCPREC 2-98.  According to United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The Board finds that the April 1988 diagnosis is probative, as it was based on a full psychiatric evaluation completed by the Chief of Inpatient Psychiatry after the Veteran's inpatient psychiatric hospitalization.  The Board also finds it probative that an acquired psychiatric disorder was not diagnosed at that time. 

While the Veteran was diagnosed with a nervous disorder during a January 1989 VA examination, this was a provisional diagnosis, and a psychiatric evaluation was recommended at that time.  During the April 1989 VA examination, completed just four months later, the Veteran was given a provisional diagnosis of personality disorder.  Because psychiatric evaluations were not completed at the time of January 1989 and April 1989 VA examinations, because the Veteran was provided with different diagnoses within a short time period, and because a psychiatric evaluation was recommended by both VA examiners in resolving the Veteran's diagnosis, the Board finds that the January 1989 and April 1989 VA diagnoses are not probative.  The most probative evidence of record at that time consisted of the psychiatric evaluations completed at service separation.  These psychiatric evaluations reflect a diagnosis of alcohol abuse in remission and passive-aggressive personality disorder.  Therefore, the Board finds that psychiatric symptoms, reported by the Veteran during VA examinations within one year of his separation from service, were not related to an acquired psychiatric disorder, but are related to diagnosed alcohol abuse and passive-aggressive personality disorder.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§  3.1(m) 3.303(c), 4.9; VAOPGCPREC 7-99; VAOPGCPREC 2-98.  

The evidence does not show that a psychosis manifested to a compensable degree within one year of separation from service.  The earliest diagnosis of psychosis, schizophrenia and schizoaffective disorder that is shown by the evidence of record was between 2000 and 2007, many years after the Veteran's separation from service; therefore, the one year post-service presumption for psychoses is not met in this case.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board finds that the weight of the evidence demonstrates that symptomatology that is related to an acquired psychiatric disorder has not been continuous since service separation.  As the Board has already discussed, while the evidence indicates that the Veteran reported psychiatric symptoms shortly after service separation, this is not shown to be related to an acquired psychiatric disorder, or that an acquired psychiatric disorder was present during service.  Instead, the Veteran had contemporaneous diagnoses of alcohol abuse and personality disorder at the time of service separation and shortly after service.  

The earliest treatment of record for a post-service psychiatric disorder, in November 1990, was not for an acquired psychiatric disorder, but was for substance dependence.  A November 1990 psychiatric evaluation shows that this was the Veteran's first admission under a temporary commitment.  He was diagnosed with continuous alcohol dependence, cocaine dependence, and amphetamine abuse at that time.  The earliest diagnosis of an acquired psychiatric disorder was in April 1991.  The Veteran had a presumptive diagnosis of alcohol dependence and dysthymic disorder in April 19991; however, the examining psychiatrist stated that there were no signs of major depression.  There are no psychiatric treatment records dated between 1992 and 1995.  In light of the foregoing, the Board finds that the Veteran did not exhibit continuous symptomatology related to an acquired psychiatric disorder since his separation from service.  Probative evidence of record indicates, instead, that the Veteran had continuous post-service symptomatology related to alcohol dependence.  

The medial evidence of record, to include private psychiatric treatment records dated from 1996 to 2009, SSA psychiatric evaluations dated in 2007, and VA treatment records dated in 2008 and 2010 show that the Veteran has been diagnosed with: alcohol dependence or alcohol abuse; alcohol induced mood disorder; major depressive disorder; schizoaffective disorder; schizophrenia; borderline personality disorder; antisocial personality disorder; and PTSD.  The Veteran's current psychiatric diagnosis is not entirely clear from the record.  In that regard, most of the Veteran's psychiatric treatment reports are dated prior to the initiation of the present claim.  The CAVC held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet.App. 319, 312 (2007).  The evidence of record reflects varying psychiatric diagnoses from 1996 to 2009.  A June 2009 crisis call line log reflects diagnoses of PTSD and schizoaffective disorder; however, this report is not associated with an examination.  The most recent clinical treatment report, dated in August 2009, notes that the Veteran's diagnosis of schizophrenia is not likely to be accurate and that much of his disability is associated with alcohol abuse.  His diagnosis was changed to major depressive disorder with psychotic features and mixed cluster B personality traits.  Therefore, the Board finds that the Veteran has current diagnoses of major depressive disorder with psychotic features and mixed cluster B personality traits.

No nexus has been established between a current acquired psychiatric disorder and service.  The Board finds that the weight of the evidence demonstrates that a currently diagnosed acquired psychiatric disorder is not related to service.  The Board finds that the Veteran is not competent to relate a diagnosed psychiatric disorder to service.  The Veteran is competent to report having a psychiatric hospitalization in service; however, the in-service treatment identified by the Veteran is shown to be related to diagnosed alcohol dependence.  The Veteran was not diagnosed with or treated for an acquired psychiatric disorder in service.  The Veteran is competent to report psychiatric symptoms at any time, including since service.  The Board finds that the Veteran is credible to describe his post-service symptomatology; however, he may not provide competent evidence which relates his symptomatology to a currently diagnosed acquired psychiatric disorder.  In light of the Veteran's diagnoses of alcohol abuse and personality disorder in service, and his continuing post-service diagnoses of such, the Board finds that competent medical evidence is necessary to determine whether a current acquired psychiatric disorder is related to service.  The Veteran's lay statements are not competent as medical opinion evidence to relate a current acquired psychiatric disorder to service.  

For these reasons, the Board finds that an acquired psychiatric disorder was not incurred in or aggravated by service, nor did a psychosis manifest to a degree of 10 percent within one year following the Veteran's separation from service.  The Veteran did not have an acquired psychiatric disorder in service, and the evidence of record shows no nexus between a current acquired psychiatric disorder and military service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for acquired psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for PTSD 

The Veteran did not participate in combat with the enemy during service and he does not contend so, nor is his claimed stressor related to combat or to a fear of hostile military or terrorist activity.  Specifically, the Veteran claims that he was driven to a nervous break-down by his First Sergeant, who threatened him with a Colt '45 and said provocative things in his office.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, the claimed stressors must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

The Board finds that the Veteran's claimed in-service stressor, specifically an in-service assault, has not been corroborated by service records or other credible supporting evidence.  The Board finds that the Veteran's report is not capable of verification through official sources given its anecdotal nature and lack of specificity.  The Veteran has submitted several lay statements from fellow service-members, apparently in defense of proceedings for administrative separation in service.  These statements attest to the Veteran's adequate performance in service and indicate that he had some disciplinary problems or conflicts with superiors in service.  The Board finds, however, that these accounts do not verify the occurrence of the Veteran's claimed stressor of being threatened by his First Sergeant with a gun.  

The Board finds that there is no credible supporting evidence showing that the claimed in-service stressor actually occurred.  The Board finds that the Veteran's own statements, with regard to being threatened by his First Sergeant, are not credible.  In a July 2009 statement, the Veteran reported that he was harassed by his First Sergeant, that he began to crack or was driven to a nervous breakdown due to this harassment, that he was treated a the psychiatric ward for this breakdown, and that his psychiatric and medical records were purposefully destroyed.  

Service treatment records show, however, that the Veteran had a psychiatric hospital admission for alcohol abuse and detoxification in March 1988, and that he was referred after a second episode in which he was found to be intoxicated and abusive to superiors.  Prior to his March 1988 admission, the Veteran had a "blackout" in which he was verbally abusive to a superior and was witnessed by a roommate utilizing his dresser as a toilet.  Psychiatric treatment records are associated with the Veteran's service treatment records and were not destroyed.  

Due to the inconsistencies shown in the Veteran's reports with the objective findings noted in service treatment records, the Board finds that the Veteran's statements with regard to his in-service stressor are not credible.  For these reasons, the Board finds that an in-service stressor sufficient to cause PTSD has not been verified.  

The Veteran does not have a confirmed DSM-IV diagnosis of PTSD, and diagnoses of PTSD noted in private treatment reports are not shown to be related to his claimed in-service personal assault.  Private psychiatric treatment records dated from 1996 to 2009 reflect a diagnosis of PTSD; however, these diagnoses appear to be based on the Veteran's inaccurately reported history of PTSD.  The Board emphasizes that medical opinions or diagnoses premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  These diagnoses are not associated with a PTSD examination, and do not appear to meet the DSM-IV criteria for an evaluation for PTSD.  Finally, private treatment records do not relate a diagnosis of PTSD to any in-service stressor.  

For these reasons, the Board finds that there is no credible supporting evidence of an in-service stressful event which qualifies as a PTSD stressor, and the Veteran 

does not have a qualifying DSM-IV diagnosis of PTSD related to a claimed in-service stressor.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and schizoaffective disorder, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


